 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 3:18-cv-02718-BTM-NLS
12                                      Plaintiff,
                                                         ORDER GRANTING EX PARTE
13   v.                                                  APPLICATION FOR LEAVE TO
                                                         SERVE A THIRD PARTY
14   JOHN DOE subscriber assigned IP
                                                         SUBPOENA PRIOR TO A RULE
     address 76.88.100.161,
15                                                       26(f) CONFERENCE
                                     Defendant.
16
                                                         [ECF No. 5]
17
18
19         Before the Court is Plaintiff Strike 3 Holdings, LLC’s (“Plaintiff”) Ex Parte
20   Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference.
21   ECF No. 5. No defendant has been named or served, and so no opposition or reply briefs
22   have been filed. For the reasons discussed below, the Court GRANTS Plaintiff’s
23   application.
24           I.     Background
25         Plaintiff alleges that it “is the owner of original, award-winning adult motion
26   pictures featured on its subscription-based websites.” ECF No. 5-1 at 6. Plaintiff filed a
27   Complaint against “John Doe,” who allegedly is a subscriber of “Spectrum” (part of Time
28   Warner Cable) and assigned Internet Protocol (“IP”) address 76.88.100.161

                                                     1
                                                                             3:18-cv-02718-BTM-NLS
 1   (“Defendant”). ECF No. 1 at ¶ 5. Plaintiff alleges Defendant infringed its copyrights by
 2   using the BitTorrent file distribution network. Id. at ¶ 24. Plaintiff asserts that Defendant
 3   downloaded, copied, and distributed numerous of Plaintiff’s copyrighted works without
 4   authorization. Id. at ¶¶ 4, 24, 26, 28, 30.
 5         Plaintiff seeks leave to conduct early discovery to learn the identity of the
 6   subscriber of the IP address from the Internet Service Provider (“ISP”) who leased the
 7   address. Specifically, Plaintiff seeks an order permitting it to serve a third party
 8   subpoena under Federal Rule of Civil Procedure 45 on Spectrum that would require it to
 9   supply the name and address of its subscriber to Plaintiff. ECF No. 5-1 at 7. Plaintiff
10   does not seek the telephone number or email address of the subscriber associated with
11   Defendant’s IP address. See id. (“This subpoena will only demand the true name and
12   address of Defendant.”).
13          II.   Legal Standard
14         A party is generally not permitted to obtain discovery without a court order before
15   the parties have conferred pursuant to Federal Rule of Civil Procedure 26(f). Fed. R. Civ.
16   P. 26(d)(1). However, courts make exceptions to allow limited discovery after a
17   complaint is filed to permit the plaintiff to learn the identifying information necessary to
18   serve the defendant. Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D.
19   Cal. 1999); see, e.g., UMG Recordings, Inc. v. Doe, No. C-08-03999 RMW, 2008 WL
20   4104207, at *2 (N.D. Cal. Aug. 29, 2008) (noting, in an infringement case, that “a
21   plaintiff cannot have a discovery planning conference with an anonymous defendant[,]”
22   thus, limited expedited discovery would “permit the [plaintiff] to identify John Doe and
23   serve the defendant, permitting this case to go forward.”)
24         The Ninth Circuit has held that “‘where the identity of the alleged defendant[] [is]
25   not [] known prior to the filing of a complaint[,] the plaintiff should be given an
26   opportunity through discovery to identify the unknown defendants, unless it is clear that
27   discovery would not uncover the identities, or that the complaint would be dismissed on
28   other grounds.’” Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (quoting

                                                   2
                                                                               3:18-cv-02718-BTM-NLS
 1   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). “A district court’s decision to
 2   grant discovery to determine jurisdictional facts is a matter of discretion.” Columbia Ins.,
 3   185 F.R.D. at 578 (citing Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406,
 4   430 n.24 (9th Cir. 1977)).
 5            A party who requests early or expedited discovery must make a showing of good
 6   cause. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275-76 (N.D. Cal.
 7   2002) (applying “the conventional standard of good cause in evaluating Plaintiff’s
 8   request for expedited discovery”). Good cause is established through a balancing test
 9   “where the need for expedited discovery, in consideration of the administration of justice,
10   outweighs the prejudice to the responding party.” Id. at 276.
11         III.     Discussion
12            Plaintiff contends that there is good cause for this Court to allow expedited
13   discovery. For the reasons stated below, the Court does find an adequate showing of good
14   cause.
15            To determine whether “good cause” exists to permit expedited discovery to
16   identify John Doe defendants, district courts in the Ninth Circuit consider whether the
17   plaintiff (1) “identif[ies] the missing party with sufficient specificity such that the Court
18   can determine that the defendant is a real person or entity who could be sued in federal
19   court”; (2) “identif[ies] all previous steps taken to locate the elusive defendant” to ensure
20   that plaintiff has made a good faith effort to identify the defendant; and (3) “establish[es]
21   to the Court’s satisfaction that plaintiff’s suit against defendant could withstand a motion
22   to dismiss.” Columbia Ins., 185 F.R.D. at 578-80. Additionally, the plaintiff should
23   demonstrate the discovery will likely lead to identifying information that will permit
24   service of process. Id. at 580. These factors are considered to ensure the expedited
25   discovery procedure “will only be employed in cases where the plaintiff has in good faith
26   exhausted traditional avenues for identifying a civil defendant pre-service, and will
27   prevent use of this method to harass or intimidate.” Id.
28   ///

                                                     3
                                                                                3:18-cv-02718-BTM-NLS
 1                     a. Identification of Missing Party with Sufficient Specificity
 2         To satisfy the first prong, Plaintiff must identify Defendant with enough specificity
 3   to enable the Court to determine that Defendant is a real person or entity who would be
 4   subject to the jurisdiction of this Court. Columbia Ins., 185 F.R.D. at 578. District courts
 5   in this circuit have determined “a plaintiff identifies Doe defendants with sufficient
 6   specificity by providing the unique IP addresses assigned to an individual defendant on
 7   the day of the allegedly infringing conduct, and by using ‘geolocation technology’ to
 8   trace the IP addresses to a physical point of origin.” 808 Holdings, LLC v. Collective of
 9   December 29, 2011 Sharing Hash, No. 12cv00186 MMA(RBB), 2012 WL 12884688, at
10   *4 (S.D. Cal. May 4, 2012); see Openmind Solutions, Inc. v. Does 1-39, No. C 11-3311
11   MEJ, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7, 2011) (concluding that plaintiff
12   satisfied the first factor by identifying the defendants’ IP addresses and by tracing the IP
13   addresses to a point of origin within the State of California); Pink Lotus Entm’t, LLC v.
14   Does 1-46, No. C-11-02263, 2011 WL 2470986, at *3 (N.D. Cal. June 21, 2011) (same).
15   Other courts have concluded that merely identifying the IP addresses on the day of the
16   alleged infringement satisfies this factor. 808 Holdings, 2012 WL 12884688, at *4
17   (citing cases).
18         Here, Plaintiff has provided the Court with sufficient specificity to meet its burden
19   of showing that the Defendant is a real person. In support of its identification of the
20   missing party, Plaintiff provides declarations and factual contentions. Specifically,
21   Plaintiff provides a declaration from Tobias Fieser, Plaintiff’s forensic investigator who
22   is an employee in the litigation support department of IPP International UG (“IPP”).
23   ECF No. 5-2 at 10-12 (“Ex. B”). IPP provides forensic investigation services to
24   copyright owners. Ex. B at ¶ 4. Mr. Fieser testifies that IPP monitors the BitTorrent file
25   distribution network to locate IP addresses that are used to distribute Plaintiff’s
26   copyrighted works without authorization. Id. at ¶ 5. He reviewed IPP’s forensic activity
27   logs and determined its servers connected to an electronic device using IP address
28   76.88.100.161. Id. at ¶ 7. The IPP software then determined that this IP address was

                                                   4
                                                                               3:18-cv-02718-BTM-NLS
 1   distributing digital content, including “pieces of Strike 3’s copyrighted movies listed on
 2   Exhibit A to Strike 3’s Complaint. [¶] Each piece was recorded in a PCAP, which stands
 3   for ‘packet capture’ and is a forensically sound interface for recording network traffic.”
 4   Id. at ¶¶ 7-8. Notably, such distribution cannot occur without human interaction. ECF
 5   No. 5-1 at 12. Mr. Fieser further attests that IPP’s software “verified that reassembling
 6   the pieces using a specialized BitTorrent client results in a fully playable digital movie.”
 7   Ex. B at ¶ 9. Mr. Fieser testifies that a digital file can be identified by a “Crytographic
 8   Hash Value” and that IPP software “determined the files being distributed by Defendant’s
 9   IP address have a unique identifier of the Crytographic Hash outlined on Exhibit A.” Id.
10   at ¶ 10. Thus, Plaintiff has sufficiently demonstrated that the alleged misconduct was
11   conducted by a real person.
12         The factual contentions in Plaintiff’s Complaint also sufficiently trace the allegedly
13   offending IP address to this District. Plaintiff states that it “used IP address geolocation
14   technology by Maxmind Inc. [], an industry-leading provider of IP address intelligence
15   and online fraud detection tools, to determine that Defendant’s IP address traced to a
16   physical address in this District.” ECF No. 1 at ¶ 9. Based on Exhibit A to the
17   Complaint, and the declaration of Phillip Pasquale, the dates of the alleged infringement
18   occurred as recently as September or October of 2018. ECF No. 1-1 at 1; ECF No. 5-2 at
19   15. The Court is therefore satisfied that any geolocation trace occurring between the
20   dates of alleged infringement and the date of the filing of the Complaint that traces the
21   Defendant to this District is likely to be accurate.
22         Accordingly, the Court concludes Plaintiff provided a sufficient showing that it
23   seeks to sue a real person subject to the Court’s jurisdiction. Likewise, if Plaintiff obtains
24   the identifying information from the ISP for the subscriber assigned the IP address at
25   issue, the information sought in the subpoena would likely enable Plaintiff to serve
26   Defendant. Therefore, the Court finds Plaintiff satisfied the “sufficient specificity”
27   threshold.
28   ///

                                                    5
                                                                               3:18-cv-02718-BTM-NLS
 1                    b. Previous Attempts to Locate Defendant
 2         Next, Plaintiff is required to describe all steps taken to identify the Doe defendant
 3   in a good faith effort to locate and serve them. Plaintiff states that it attempted to locate
 4   Defendant by searching for Defendant’s IP address using online search engines. ECF
 5   No. 5-1 at 13-14. Plaintiff also engaged in research to attempt to identify Defendant
 6   using other means and extensively discussed this issue with its computer investigators
 7   and cyber security consultants. Id. at 14. Despite its diligent efforts, Plaintiff was unable
 8   to identify any means of obtaining the identity of Defendant other than through
 9   subpoenaing the information from the ISP. Id.; see also Ex. B at ¶ 10. In light of this
10   information, the Court finds Plaintiff made a good faith effort to identify and locate
11   Defendant.
12                    c. Whether Plaintiff Can Withstand a Motion to Dismiss
13         Finally, Plaintiff must establish it could survive a motion to dismiss. See Fed. R.
14   Civ. P. 12(b); Columbia Ins., 185 F.R.D. at 579. To survive a motion to dismiss for
15   failure to state a claim upon which relief can be granted, “a complaint must contain
16   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
17   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
18   550 U.S. 544, 570 (2007)). To present a prima facie case of copyright infringement,
19   Plaintiff must show: (1) ownership of a valid copyright; and (2) that Defendant violated
20   the copyright owner’s exclusive rights under the Copyright Act. Range Road Music, Inc.
21   v. East Coast Foods, Inc., 668 F.3d 1148, 1153 (9th Cir. 2012). In addition, for direct
22   infringement Plaintiff is required to show causation by Defendant. Perfect 10, Inc. v.
23   Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017).
24         Here, Plaintiff provides evidence that it is the exclusive rights holder of the
25   copyrighted Works at issue. See ECF No. 1 at 6; ECF No. 1-2 (“Ex. A”)1 Plaintiff also
26
27
     1
       Exhibit A contains a chart containing United States Copyrighted Office registration
28   information, including registration numbers or application numbers for those works
                                                     6
                                                                                  3:18-cv-02718-BTM-NLS
 1   submits the declaration of Susan B. Stalzer, an employee of Strike 3 Holdings, who
 2   attests IPP provided her with the files correlating to the hashes identified in Exhibit A to
 3   the Complaint. ECF No 5-2 at 18-20 (“Ex. D”). She compared the provided files with
 4   Strike 3’s Works and attests the Works are “identical, strikingly similar or substantially
 5   similar” to Strike 3’s original copyrighted Works. Ex. D at ¶¶ 9-10. Plaintiff also alleges
 6   Defendant used BitTorrent to copy and distribute the copyrighted works without
 7   authorization. ECF No. 1 at ¶¶ 4, 24, 26, 28, 30, 32-33. Thus, Plaintiff has sufficiently
 8   presented a sufficient showing of copyright infringement. Additionally, Plaintiff has
 9   alleged sufficient facts to show it can withstand a motion to dismiss for lack of personal
10   jurisdiction and withstand a motion for improper venue because Defendant’s IP address
11   was traced to a location in this District. Id. at ¶¶ 8-10. Subject matter jurisdiction is also
12   satisfied pursuant to 28 U.S.C. §§ 1331, 1338. Accordingly, the Court concludes
13   Plaintiff has alleged a sufficient showing that would likely withstand a motion to dismiss.
14         Therefore, for the reasons stated above, the Court finds Plaintiff has made a
15   sufficient showing of good cause for early discovery.
16         IV.    Conclusion
17         For good cause shown, the Court GRANTS Plaintiff’s ex parte application for
18   leave to serve a subpoena prior to a Rule 26(f) conference. However, the Court is
19   cognizant of the potential embarrassment of being identified in this type of case and
20   “shares the growing concern about unscrupulous tactics used by certain plaintiffs,
21   especially in the adult film industry, to shake down the owners of IP addresses.” Malibu
22   Media, LLC v. Does 1-5, No. 12 Civ. 2950(JPO), 2012 WL 2001968, at *1 (S.D.N.Y.
23
24
25   where registration is still pending. Plaintiff states that it “owns the copyrights to the
     Works and the Works have either been registered with the United States Copyright Office
26   or have pending copyright registrations.” ECF No. 1 at ¶ 32. “For Plaintiff’s Works that
27   are still pending registration, a complete application, fees, and deposit materials for
     copyright registration have been received by the Copyright Office in compliance with the
28   Copyright Act, 17 U.S.C. §§ 101, et seq.” Id. at ¶ 33.
                                                    7
                                                                                3:18-cv-02718-BTM-NLS
 1   June 1, 2012). In light of these concerns and Plaintiff’s invitation for the Court to issue a
 2   protective order establishing procedural safeguards, the Court ORDERS as follows:
 3             1. Plaintiff shall attach a copy of this Order to any subpoena.
 4             2. Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
 5                provide Plaintiff with only the true name and address of the Defendant to
 6                whom the ISP assigned an IP address as set forth on Exhibit A to the
 7                Complaint. The ISP is not to release the Defendant’s telephone number or
 8                email address.
 9             3. Within fourteen (14) calendar days after service of the subpoena, the ISP
10                shall notify the subscriber that his or her identity has been subpoenaed by
11                Plaintiff. The ISP must also provide a copy of this Order along with the
12                required notice to the subscriber whose identity is sought pursuant to this
13                Order.
14             4. The subscriber whose identity has been subpoenaed shall have thirty (30)
15                calendar days from the date of such notice to challenge the disclosure of his
16                or her name and contact information by filing an appropriate pleading with
17                this Court contesting the subpoena. A subscriber who moves to quash or
18                modify the subpoena may proceed anonymously as “John Doe,” and shall
19                remain anonymous until the Court orders that the identifying information
20                may be released.
21             5. If the ISP wishes to move to quash the subpoena, it shall do so before the
22                return date of the subpoena. The return date of the subpoena must allow for
23                at least forty-five (45) days from service to production. If a motion to quash
24                or other challenge is brought, the ISP shall preserve the information sought
25                by Plaintiff in the subpoena pending resolution of such motion or challenge.
26             6. Plaintiff may only use the information disclosed in response to a Rule 45
27                subpoena served on the ISP for the purpose of protecting and enforcing
28                Plaintiff’s rights as set forth in its Complaint. If Defendant wishes to

                                                   8
                                                                               3:18-cv-02718-BTM-NLS
 1              proceed anonymously, Plaintiff may not release any identifying information
 2              without a court order allowing the release of the information.
 3        IT IS SO ORDERED.
 4   Dated: January 31, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                           3:18-cv-02718-BTM-NLS
